Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the preliminary amendment dated 08/01/2022, the following occurred: Claim 1 was canceled. Claims 2-21 are new. 
This is the first action on the merits. Claims 2-21 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62756866 dated 11/07/2018.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within claims 3-21. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: each of the following conditions, using the corresponding method: 
wherein the numerical value is a weight value of the patient, the threshold is a loss of at least 3 percent of body weight within 7 days, and the recommendation is to send the patient a high-calorie meal plan, order a meal for the patient, order a high-calorie meal replacement product, or order an appetite stimulant, 
wherein the numerical value is a weight value of the patient, the threshold is a gain of at least 10 percent of body weight within 7 days, and the recommendation is to send the patient a low-calorie meal plan or order a low-calorie meal replacement product, 
wherein the numerical value is a blood pressure value of the patient, the threshold is a systolic blood pressure of less than 90 mmHg, and the recommendation is to order the patient to a medical care provider for evaluation, 
wherein the numerical value is a temperature value of the patient, the threshold is a temperature greater than 38 °C, and the recommendation is to order an anti-pyretic medication, order an antibiotic medication, or order the patient to a medical care provider for evaluation, 
wherein the numerical value is a self-reported value associated with fatigue, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order the patient to a medical care provider for evaluation or order a stimulant medication, 
wherein the numerical value is a self-reported value associated with sleep, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order a sleep medication, 
wherein the numerical value is a self-reported value associated with anxiety, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order the patient to a medical care provider for evaluation or order an anxiety medication, 
wherein the numerical value is a self-reported value associated with appetite loss, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order a meal for the patient, order a high-calorie meal replacement product, order an appetite stimulant medication, or order the patient to a medical care provider for evaluation, 
wherein the numerical value is a self-reported value associated with nausea, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order an anti-nausea medication or order the patient to a medical care provider for evaluation, 
wherein the numerical value is a self-reported value associated with constipation, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order a bulking agent, order a laxative, or order the patient to a medical care provider for evaluation, 
wherein the numerical value is a self-reported value associated with diarrhea, the threshold is at least 4 watery stools within 24 hours, and the recommendation is to order an anti-diarrhea medication, 
wherein the numerical value is a self-reported value associated with pain, the threshold is a change of at least 2 on a scale of 1 to 10 within 7 days, and the recommendation is to order a medical marijuana medication, order a pain medication, or order the patient to a medical care provider for evaluation.

Drawing objections
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 1, 5-7 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 2 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and system for treatment recommendation. 
Regarding claims 2 and 15, the limitation of (claim 1 being representative) receiving an indication of a condition of a patient, wherein the indication includes a numerical value; comparing the numerical value of the condition to a threshold; determining a treatment recommendation based on the comparison, wherein the treatment recommendation is associated with a risk score; and transmitting, based on the risk score, the treatment recommendation to a healthcare provider device as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 2 is purely directed to an abstract idea. That is other than reciting (in claims 15) a receiver, a processor and a transmitter, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a receiver, a processor and a transmitter, the claims encompass a method and system for treatment recommendation in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 15 recites the additional elements a receiver, a processor and a transmitter. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 2 further recite the additional element of an electronic medical records system. This additional element is recited at a high level of generality (i.e. a general means to receive/transmit data) and amount to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a receiver, a processor and a transmitter to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic medical records system was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 3-14 and 16-21 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 3-14 and 16-21 further defines the numerical value. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chari (US 2014/0058742) and in further view of Kartoun (US 2019/0189253).

REGARDING CLAIM 2
Chari discloses a method, comprising: receiving an indication of a condition of a patient, wherein the indication includes a numerical value ([0014] teaches applying at least one predefined medical guideline to a set of data associated with a patient to determine at least one medical condition of the patient. [0015] teaches a condition is any data relating to a patient and [0016] teaches a processor may be configured to receive the set of data from the patient database. [0190] teaches calculating a patient value, the value to be representative of the patient's medical condition (interpreted by examiner as receiving an indication of a condition of a patient wherein the indication includes a numerical value)); comparing the numerical value of the condition to a threshold ([0190] teaches the value to be representative of the patient's medical condition and to be compared to a threshold value); determining a treatment recommendation based on the comparison ([0190] teaches this criteria may then be used to determine a medical recommendation for the patient), and transmitting, based on the risk score, the treatment recommendation to a healthcare provider device via an electronic medical records system ([0055] teaches the system interfacing with an EMR [0176] teaches the generated recommendation(s) may then be presented to the physician using an appropriate output GUI and [0186] teaches a graphical user interface displayed on an output device for providing output including any generated recommendations for a patient (interpreted by examiner as transmitting the treatment recommendation to a healthcare provider device)).

Chari does not explicitly disclose, however Kartoun discloses:
wherein the treatment recommendation is associated with a risk score (Kartoun at [0025] teaches a risk sore for each medical condition and [0091] teaches the risk score or risk categorization may be used to generate a treatment recommendation for the patient (interpreted by examiner as wherein the treatment recommendation is associated with a risk score)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for treatment recommendation of Chari to incorporate recommendations associated with a risk score as taught by Kartoun, with the motivation of to reducing error and increasing the accuracy in the risk score calculations. (Kartoun at [xxx]).

REGARDING CLAIM 15
Claim 15 is analogous to Claim 1 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cox (US 2017/0286622) teaches patient risk assessment based on machine learning of health risks of patient population. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626                                                                                                                                                                                                        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626